I respectfully disagree with the majority's opinion and, therefore, I dissent. The question of whether Gahbauer acted within the scope of his employment is indeed very fact specific. As a reviewing court, we are obligated to greatly defer to the trier of fact because, among other things, we do not have the benefit of observing the demeanor of the witnesses.
Here, the lower court, through the magistrate, specifically found Gahbauer's actions had no relationship to the conduct of the state's business. This finding is not against the manifest weight of the evidence and is fully supported by the record.
Accordingly, I would affirm the lower court's decision.